ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                              In re D.P., 2011 IL App (1st) 111631




Appellate Court            In re D.P. and D.V., Minors, Respondents-Appellees (The People of the
Caption                    State of Illinois, Petitioner-Appellee, v. Chevette V., Respondent-
                           Appellant).



District & No.             First District, Sixth Division
                           Docket No. 1-11-1631
Rule 23 Order filed        October 21, 2011
Rule 23 Order
withdrawn                  November 8, 2011
Opinion filed              November 18, 2011


Held                       The trial court’s order imposing limitations on respondent’s access to
(Note: This syllabus       case materials in the wardship adjudication cases involving respondent’s
constitutes no part of     children was reasonable in view of the evidence suggesting that
the opinion of the court   respondent was posting confidential information about her children on the
but has been prepared      Internet.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, Nos. 07-JA-757, 07-JA-
Review                     758; the Hon. John L. Huff, and the Hon. Robert Balanoff, Judges,
                           presiding.



Judgment                   Affirmed.
Counsel on                  Stephen Jaffe, of Chicago, for appellant.
Appeal
                            Anita M. Alvarez, State’s Attorney, of Chicago (Alan Spellberg, Nancy
                            Kisicki, and Mary Needham, Assistant State’s Attorneys, of counsel), for
                            the People.

                            Robert F. Harris, Public Guardian, of Chicago (Kass A. Plain and Susan
                            S. Wigoda, of counsel), guardian ad litem.


Panel                       JUSTICE CAHILL delivered the judgment of the court, with opinion.
                            Justices Garcia and Lampkin concurred in the judgment and opinion.



                                              OPINION

¶1          Respondent Chevette V., mother of minors D.P. and D.V., appeals the trial court’s
        imposition of an order restricting her access to case documents from the minors’ wardship
        adjudication cases. The order specified that: (1) for 31 days after the entry of the order,
        respondent could only review her attorney’s case materials in the attorney’s presence; (2)
        respondent’s attorney could not give respondent the case materials; and (3) respondent’s
        attorney was to destroy the case materials after 31 days. We affirm.
¶2          We first note that the court had subject matter jurisdiction to enter the order at issue
        under section 1-2(2) of the Juvenile Court Act of 1987 (Act) (705 ILCS 405/1-2(2) (West
        2010)), which authorizes the juvenile court to enter orders bearing on the “future welfare of
        persons subject to th[e] Act.” The order at issue clearly qualifies as bearing on the future
        welfare of the minors.
¶3          Next, we note that respondent’s attorney made no objection to the court’s jurisdiction or
        the injunction on the record and has effectively forfeited review of this claim. See In re
        M.W., 232 Ill. 2d 408, 430, 905 N.E.2d 757 (2009).
¶4          This case is controlled by section 2-22 of the Act (705 ILCS 405/2-22(2) (West 2010)),
        which entitled the trial court to limit respondent’s access to the case file. Section 2-22 states:
        “[t]he court may order *** that the documents containing such reports need not be submitted
        to inspection, or that sources of confidential information need not be disclosed except to the
        attorneys for the parties.” 705 ILCS 405/2-22(2) (West 2010). Section 2-25 of the Act
        permits the court to enter orders of protection necessary to protect the health, safety and best
        interests of a minor child. 705 ILCS 405/2-25(1) (West 2010).
¶5          Here, the court did not abuse its discretion in issuing the injunction limiting respondent’s
        access to the case file. The record suggests that respondent was posting damaging,
        embarrassing and confidential information about her children on the Internet. It was within

                                                   -2-
     the trial court’s discretion to take action to prevent the disclosure and publication of
     confidential information and case materials. The limitations imposed on respondent’s access
     to the case materials were reasonable, and we believe the court’s order limiting respondent’s
     review of the case records was a proper exercise of its judicial discretion. We affirm the
     decision of the trial court.

¶6      Affirmed.




                                              -3-